C. A. 6th Cir.; and
C. A. 4th Cir. Motions of American Civil Liberties Union et al., National Education Assn, et al., and International Union of Electrical Radio & Machine Workers, AFL-CIO, for leave to file briefs as amici curiae granted. Motion of Margaret M. Broussard for leave to file a brief as amicus curiae and to dispense with printing granted. Motion of International Association of Official Human Rights Agencies for leave to file a brief as amicus curiae in No. 72-777 granted. Motions of State of Maryland Commission on Human Relations et al., and Delta Air Lines, Inc., for leave to file briefs as amici curiax in No. 72-1129 granted.